— In a medical malpractice action, plaintiff appeals from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), entered February 5, 1982, which is in favor of defendant Weinstein, upon a jury verdict. Judgment reversed, as a matter of discretion, and a new trial granted to plaintiff against defendant Weinstein, with costs to abide the event. At the end of the trial, the parties waived the marshaling of the evidence by the trial court. Thereafter, the court examined and ruled on the parties’ requests to charge. In our view, those requests, some of which were actually in the form of interrogatories, demonstrated a desire by the parties that the evidence be referred to in the charge. In view of the complex nature of this case and the parties’ requests to charge, the court should have marshaled the evidence. Gulotta, J. P., O’Connor, Weinstein and Rubin, JJ., concur.